Appellant was charged with an assault to murder upon Solomon Duran, her husband, and by the jury convicted of an assault to murder with malice, and her punishment assessed at two years in the penitentiary.
The facts relied upon by the State show an unprovoked attempt to kill the prosecuting witness by shooting him in the head with a pistol by appellant. She claimed self-defense. It is shown that appellant and her husband had not lived in harmony for quite awhile, and that they had each been guilty of violence, or attempted violence, upon the other. At the time in question the parties were not living together, and appellant seemed desirous of having the beneficiary changed in an insurance policy upon her life. She contacted her husband and his sister at a filling station near Paint Rock, and requested the husband to sign a certain document. He came up to the car where appellant was and signed such paper. The husband then got back in his car, at which time appellant took a pistol out of her purse and shot him in the head behind the ear. The injured man then got out of the truck, knocked the appellant down and took the pistol away from her. These facts seem to *Page 327 
be sufficient to establish the charge in the indictment. Appellant's plea of self-defense was evidently rejected by the jury.
There are no bills of exceptions in the record.
The judgment is affirmed.